                  Case 1:19-cv-10818 Document 1 Filed 11/21/19 Page 1 of 8



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------×
 DANIEL CALIGIURI,

                           Plaintiff,                                        19 CV 10818

             v.
                                                                             COMPLAINT
 CITY OF NEW YORK,
                                                                             Jury Trial Requested
                            Defendant.
 ------------------------------------------------------------------------×

        Plaintiff Daniel Caligiuri, by his counsel, The Harman Firm, LLP, alleges for his

Complaint against Defendant the City of New York (the “City”) as follows:

                                     PRELIMINARY STATEMENT

        1.         The New York City Police Department (“NYPD”) refused to hire Dr. Daniel

Caligiuri because it perceived him to be disabled due to having cardiac stents, which are tubes a

doctor places in arteries to help keep them open and restore the flow of blood. In and around

December 2017, Dr. Caligiuri applied for a position as Police Surgeon with the NYPD. Around

January or February 2018, the NYPD conducted an interview with Dr. Caligiuri. Around June or

July 2018, the NYPD conducted a second interview with Dr. Caligiuri. On September 14, 2018,

the NYPD emailed Dr. Caligiuri to confirm that he was hired as Police Surgeon, and that he was

expected to attend orientation on October 9, 2018. However, three days later, Dr. Caligiuri

received a call from the NYPD informing him that his orientation was canceled, and that he was

on medical hold. From September 2018 to December 2018, Dr. Caligiuri attempted to contact

the NYPD multiple times to inquire about his medical hold. The NYPD only informed him that

he was “still on medical hold.” Several months passed and on March 19, 2019, Dr. Caligiuri sent

a letter to Dr. Kleinman, the Police Commissioner, and the Chief of Personnel, kindly requesting

to inform him of the NYPD’s decision to release or stay his medical hold. That same week, Dr.

                                                        1
             Case 1:19-cv-10818 Document 1 Filed 11/21/19 Page 2 of 8



Caligiuri received a notice from the NYPD dated March 22, 2019, in which it explained that after

a medical evaluation by a Department Surgeon, the NYPD identified a medical condition that

allegedly interfered with his current ability to perform the essential functions of the position of

Police Surgeon and was proposing to disqualify him from this position. The medical condition

cited was Dr. Caligiuri having cardiac stents. Ultimately, the NYPD withdrew Dr. Caligiuri’s

offer because he has cardiac stents.

       2.      Dr. Caligiuri seeks damages and costs against Defendant the City for terminating

and/or denying him employment based on the false perception that he suffers from a disability

arising from cardiac stents, in violation of Americans with Disabilities Act (ADA), 42 U.S.C. §§

12101 et seq., the New York State Human Rights Law (NYSHRL), N.Y. Exec. Law §§ 290 et

seq., and the New York City Human Rights Law (NYCHRL), N.Y.C. Admin. Code §§ 8-101 et

seq.

                                         JURISDICTION

       3.      Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over Plaintiff’s

claims arising under the ADA.

       4.      Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over

Plaintiff’s NYSHRL and NYCHRL claims, as these claims are so related to the claims within

such original jurisdiction that they form part of the same case or controversy.

       5.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in the United States District

Court for the Southern District of New York, as a substantial part of the events giving rise to

these claims occurred within this District.

       6.      All conditions precedent to maintaining this action have been fulfilled. A charge

of discrimination was filed with the Equal Employment Opportunity Commission (EEOC). The



                                                  2
                 Case 1:19-cv-10818 Document 1 Filed 11/21/19 Page 3 of 8



EEOC issued a Right-to-Sue letter dated November 8, 2019, relating to the discriminatory acts

described in this Complaint. This action was properly instituted within 90 days of the issuance

of the Right-to-Sue letter.

                                            TRIAL BY JURY

       7.         Plaintiff respectfully requests a trial before a jury.

                                                PARTIES

       8.         Plaintiff, at all times relevant hereto, was and is a resident of Nassau County in

the State of New York.

       9.         Upon information and belief, at all times relevant hereto, Defendant was and is a

municipal corporation organized under the laws of the State of New York. The City maintains

the NYPD, a duly authorized public authority and/or police department, authorized to perform all

functions of a police department as per the applicable sections of the New York State Criminal

Procedure Law, acting under the direction and supervision of the aforementioned municipal

corporation, the City.

                                       STATEMENT OF FACTS

       10.        In and around December 2017, Dr. Caligiuri applied for a position as Police

Surgeon with the NYPD.

       11.        Around January or February 2018, the NYPD conducted their first interview with

Dr. Caligiuri.

       12.        Around June or July 2018, the NYPD conducted their second interview with Dr.

Caligiuri.

       13.        The NYPD also conducted various and required investigations into Dr. Caligiuri’s

personal history, including his medical documentation, employment information, educational



                                                     3
               Case 1:19-cv-10818 Document 1 Filed 11/21/19 Page 4 of 8



records and financial information, such as his tax returns and business records, all of which he

provided to the NYPD Office of Personnel.

       14.      On or about September 14, 2018, Sheryl Deal, Principal Administrative Associate

in the Staffing Administration Section of the NYPD, emailed Dr. Caligiuri to confirm that the

NYPD indeed hired him as Police Surgeon.

       15.      In this email, Ms. Deal also informed him that, on October 9, 2018, Dr. Caligiuri

was to arrive at 1 Police Plaza, 8th floor, at the Civil Hiring Unit to be sworn in and start

orientation.

       16.      Three days later, however, on or about September 17, 2018, Dr. Caligiuri received

a phone call from the NYPD informing him that his orientation was cancelled, and he was on a

medical hold.

       17.      From September 2018 to December 2018, Dr. Caligiuri called the NYPD on many

occasions to inquire about his medical hold, as he was not told the reasoning for it nor the length.

       18.      In response, the NYPD only told him that he was still on medical hold.

       19.      In December 2018, 15 months after applying for the position at the NYPD, Dr.

Caligiuri wrote a letter to El. J. Kleinman, Chief Surgeon, in which he asked for an update on his

medical hold, as he was still interested in the position.

       20.      Dr. Caligiuri received no response from Dr. Kleinman or the NYPD.

       21.      From December 2018 to March 2019, Dr. Caligiuri called the NYPD and was told

that he was “still on medical hold.”

       22.      On March 19, 2019, Dr. Caligiuri sent a letter to Dr. Kleinman, the Police

Commissioner, and the Chief of Personnel, in which Dr. Caligiuri explained the foregoing and

requested that he kindly inform him of the NYPD’s decision to release or stay his medical hold.



                                                  4
                Case 1:19-cv-10818 Document 1 Filed 11/21/19 Page 5 of 8



          23.    That week, Dr. Caligiuri received a Notice of Proposed Disqualification, dated

March 22, 2019, from Inspector and Commanding Officer, Edward Winski.

          24.    The notice explained that, after a medical evaluation by a Department Surgeon,

the NYPD identified a medical condition that allegedly interfered with Dr. Caligiuri’s current

ability to perform the essential functions of the position of Police Surgeon and was proposing to

disqualify him from this position.

          25.    The medical condition Mr. Winski cited was him having cardiac stents.

          26.    Dr. Caligiuri’s having cardiac stents did not in any way prevent him from

performing the essential functions of a Police Surgeon.

          27.    The notice asked that Dr. Caligiuri submit additional information to demonstrate

his medical fitness for the position.

          28.    On March 24, Dr. Caligiuri wrote Mr. Winski a letter in which he explained that

as a current physician and surgeon, he successfully practiced job duties similar to Police Surgeon

nearly every day.

          29.    In fact, he explained that he had even treated many police officers throughout his

career.

          30.    Dr. Caligiuri also informed Mr. Winski that, to appeal the preliminary

disqualification, he would have his medical test results and police surgeon evaluation reviewed

by cardiologist, Augusto D. Paiusco, M.D.

          31.    On March 30, Dr. Caligiuri signed a medical authorization which allowed his

medical fitness test (performed by the NYPD) and records to be released from the NYPD to Dr.

Paiusco.




                                                  5
             Case 1:19-cv-10818 Document 1 Filed 11/21/19 Page 6 of 8



       32.     Dr. Paiusco reviewed his EKG, echocardiogram and stress test, and noted that

they were all normal.

       33.     On April 18, Dr. Paiusco wrote a letter to Mr. Winski in which he informed the

NYPD that Dr. Caligiuri’s tests were normal, he was healthy, and HAD never suffered a

myocardial infarction (heart attack).

       34.     Nonetheless, on May 13, Dr. Caligiuri received an email from the NYPD’s

Medical Review Unit informing him that he was not selected for the position of Police Surgeon

due to him having cardiac stents.

       35.     The NYPD, however, had already selected and hired him on September 14, 2018.

       36.     The NYPD terminated Dr. Caligiuri because it regarded him as disabled upon

discovery of his cardiac stents.

                                   CAUSES OF ACTION
                               FIRST CAUSE OF ACTION
                          Wrongful Termination in Violation of ADA

       37.     Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 36 with the same force as though separately alleged herein.

       38.     The ADA prohibits an employer from discriminating against an employee in

terms, conditions, or privileges of employment on the basis of a perceived disability.

       39.     Defendant discriminated against Plaintiff on the basis of his perceived disability

by terminating his employment based on his disability.

       40.     As such, Defendant has violated the ADA.

       41.     As a direct and proximate consequence of Defendant’s disability discrimination,

Plaintiff has suffered, and continues to suffer, substantial damages, including, but not limited to,

economic loss and emotional distress and suffering, all in amounts to be determined at trial.



                                                  6
             Case 1:19-cv-10818 Document 1 Filed 11/21/19 Page 7 of 8



                             SECOND CAUSE OF ACTION
                       Wrongful Termination in Violation of NYSHRL

       42.     Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 41 with the same force as though separately alleged herein.

       43.     The NYSHRL prohibits an employer from discriminating against an employee in

terms, conditions, or privileges of employment on the basis of perceived disability.

       44.     Defendant discriminated against Plaintiff based on a perceived disability by

terminating his employment.

       45.     As such, Defendant has violated the NYSHRL.

       46.     As a direct and proximate consequence of Defendant’s discrimination, Plaintiff

has suffered, and continues to suffer, substantial damages, including, but not limited to,

economic loss and emotional distress and suffering, all in amounts to be determined at trial.

                              THIRD CAUSE OF ACTION
                       Wrongful Termination in Violation of NYCHRL

       47.     Plaintiff hereby realleges and incorporates each and every allegation contained in

paragraphs 1 through 46 with the same force as though separately alleged herein.

       48.     The NYCHRL prohibits an employer from discriminating against an employee in

terms, conditions, and privileges of employment on the basis of disability or perceived disability.

       49.     Defendant violated the NYCHRL when it terminated Plaintiff’s employment

based on his perceived disability.

       50.     As a direct and proximate consequence of Defendant’s disability discrimination,

Plaintiff has suffered, and continues to suffer, substantial damages, including, but not limited to,

economic loss and emotional distress and suffering, all in amounts to be determined at trial.




                                                  7
           Case 1:19-cv-10818 Document 1 Filed 11/21/19 Page 8 of 8



                                 REQUEST FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the following relief:

         A. For the first cause of action, economic loss, emotional distress damages, attorneys’

             fees and costs, and damages to be determined at trial;

         B. For the second cause of action, economic loss, emotional distress damages,

             attorneys’ fees and costs and damages to be determined at trial;

         C. For the third cause of action, economic loss, emotional distress damages, attorneys’

             fees and costs and damages to be determined at trial; and

         D. For such other and further relief as the Court deems just and proper.


Dated: New York, New York
       November 21, 2019


                                           By:
                                                  Walker G. Harman, Jr. [WH-8044]
                                                  Edgar M. Rivera [ER-1378]
                                                  THE HARMAN FIRM, LLP
                                                  381 Park Avenue South, Suite 1220
                                                  New York, NY 10016
                                                  (212) 425-2600
                                                  wharman@theharmanfirm.com
                                                  erivera@theharmanfirm.com

                                                  Attorneys for Plaintiff




                                              8
